In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the New York State Board of Elections from conducting a primary election for the Conservative Party on September 10, 1996, for the public office of Member of the House of Representatives, 19th Congressional District, Sue W. Kelly appeals from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered September 4, 1996, which, upon denying her cross motion to dismiss the proceeding on the ground that it was time-barred, in effect, granted the petition.
Ordered that the judgment is affirmed, without costs and disbursements.
Under New York law, in order for a non-enrolled member of a party to be eligible to run as a party candidate, he or she must be authorized by a committee of the party (see, Election Law § 6-120 [3]; Mrazek v Suffolk County Bd. of Elections, 471 F Supp 412, affd 630 F2d 890). Here, the appropriate committee of the Conservative Party did not authorize the designation or nomination of the appellant. Accordingly, the Supreme Court properly prohibited the New York State Board of Elections from conducting a primary election with the appellant’s name on the ballot.
The appellant’s contention that this proceeding is time-barred is without merit (cf., Matter of Scaringe v Ackerman, 119 AD2d 327, affd 68 NY2d 885). Mangano, P. J., Sullivan, Pizzuto, Santucci and Hart, JJ., concur.